Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for maintaining”, “means for performing”, and “means for performing a picture bumping process” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are not limited to tangible embodiments.  In view of Applicant’s disclosure, specification page 50, paragraphs 0214, the “computer readable storage medium” are not limited to tangible embodiments, instead being defined as including both tangible embodiments (e.g., RAM, ROM, magnetic disks) and intangible embodiments (e.g., carrier waves, signals).  As such the claims are not limited to statutory subject matter and are therefore non-statutory.

5.	Examiner urges Applicant to amend both the Specification and the above specified claims to add the language “non-transitory computer readable medium” in order to avoid § 101 issues.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HENDRY FNU et al. (US 2015/172655 A1)
Regarding claim 1, 15, 24, and 25 Hendry
Hendry discloses A device for decoding multi-layer video data (Fig. 3, video decoder, par. [0089]: specify a sub-DPB for each layer. “a method of encoding video data the device comprising: 
a memory configured to store multi-layer video data (Fig. 3, reference picture memory 82); 
one or more processors implemented in circuitry (par. [0322], hardware- based processing unit) and configured to: 
maintain a decoded picture buffer (DPB) for storing reference pictures for a plurality of layers, wherein the plurality of layers comprise at least a first layer and a second layer (par. [0089], DPB, specify a sub-DPB for each layer); 
prior to decoding a current picture of an access unit of the first layer, perform a picture output and removal process on the DPB, wherein to perform the picture output and removal process on the DPB, the one or more processors are further configured to remove from the DPB only decoded pictures that belong to the first layer (Hendry, par.[0111]: "When the current picture is not picture 0 ..., the output and removal of pictures in the current layer from the DPB before the decoding of the current picture, i.e. picture n, but after parsing the slice header of the first slice of the current picture, happens instantaneously when the first decoding unit of the CPB"); and 
after removing a last decoding unit of the current picture from a coded picture buffer (CPB), perform a picture bumping process across all layers of the DPB  (Hendry, par. 
Regarding claim 2 and 16 Hendry
Hendry discloses The device of claim 1, wherein to perform the picture output and removal process on the DPB, the one or more processors are further configured to perform the picture output and removal process on the DPB prior to decoding the current picture of the first layer and after parsing a slice header for a slice of the current picture. (par. [0111]: "...the output and removal of pictures in the current layer from the DPB before the decoding of the current picture, i.e. picture n, but after parsing the slice header of the first slice of the current picture..."). 
Regarding claim 3 and 17 Hendry
Hendry discloses 3. The device of claim 1, wherein to perform the picture output and removal process on the DPB, the one or more processors are further configured to perform the picture output and removal process on the DPB in response to removing a first decoding unit of the current picture from the CPB. (Hendry, par. [0111]: "the output and removal of pictures in the current layer from the DPB before the decoding of the current picture, i.e. picture n, but after parsing the slice header of the first slice of the current picture, happens instantaneously when the first decoding unit of the current picture is removed from the CPB").  
Regarding claim 4 and 18 Hendry
Hendry discloses 4. The device of claim 1, wherein to perform the picture bumping process across all layers of the DPB, the one or more processors are further configured to remove from the DPB a reference picture that is marked as not needed for output and marked as unused for reference. (Hendry, par. [0142]: "2. Each of these pictures is, in ascending nuh_layer_id order, cropped, using the conformance cropping window specified in the active SPS for the picture, the cropped picture is output, and the picture is marked as “not needed for output”.3. Each picture storage buffer that contains a picture marked as “unused for reference” and that was one of the pictures cropped and output is emptied."). 
Regarding claim 5 and 19 Hendry
Hendry discloses 5. The device of claim 1, wherein to perform the picture bumping process across all layers of the DPB, the one or more processors are further configured to remove at least one picture of the second layer from the DPB. (par. [0142], the bumping process is performed for all layers). 
Regarding claim 6 and 20 Hendry
Hendry discloses 6. The device of claim 1, wherein the one or more processors are further configured to: 
identify a reference picture in the DPB (para [0288] identify a reference picture in the reference picture list to use to predict the block.);
identify a prediction block for a current block of the current picture in the reference picture; (para. [0299] motion estimation unit 42 may perform a motion search for the current block among the reference pictures of the reference picture list to identify a matching block used as a reference block”)
decode the current block based on the prediction block; (para.[ 0294]“In addition, the method of FIG. 4 includes encoding a current block.”)
output a decoded version of the current picture, wherein the decoded version of the current picture includes a decoded version of the current block. (Hendry, standard decoding steps as performed by a decoder such as the one shown in figure 3).
Regarding claim 7 and 22 Hendry
Hendry discloses 7. The device of claim 1, wherein the DPB is configured to store previously decoded pictures, and wherein the CPB is configured to store encoded multi-layer video data.  (Hendry, par. [0111], DPB and CPB).
Regarding claim 8 Hendry
Hendry discloses 8. The device of claim 1, wherein the one or more processors are further configured to maintain the DPB and the CPB in the memory.  (Hendry, functioning of DPB and CPB as well as reference picture memory 82 of figure 2).
Regarding claim 9 Hendry
 9. The device of claim 1, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded multi-layer video data.  (Hendry, par. [0325]: "wireless handset").
Regarding claim 10 Hendry
Hendry discloses The device of claim 9, wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded multi-layer video data. (Hendry, par. [0325]: "wireless handset").
Regarding claim 11 Hendry
Hendry discloses 11. The device of claim 1, wherein the device comprises a wireless communication device, further comprising a transmitter configured to transmit encoded multi-layer video data. (Hendry, par. [0325]: "wireless handset").
Regarding claim 12 Hendry
Hendry discloses 12. The device of claim 11, wherein the wireless communication device comprises a telephone handset and wherein the transmitter is configured to modulate, according to a wireless communication standard, a signal comprising the encoded multi-layer video data.  (Hendry, par. [0325]: “wireless handset").
Regarding claim 13 Hendry
Hendry discloses 13. The device of claim 1, further comprising: 
a display configured to display decoded multi-layer video data comprising a decoded version of the current picture. (Hendry, par. [0292], Fig. 1, display 42). 
Regarding claim 14 Hendry
 14. The device of claim 1, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.  (Hendry, par. [0278], camera).

Regarding claim 21 Hendry
Hendry discloses 21. The method of claim 20, further comprising: 
displaying the decoded version of the current picture. (Hendry, par. [0292], Fig. 1, display 42). 
Regarding claim 23 Hendry
Hendry discloses 23. The method of claim 15, wherein the method of decoding is performed as part of an encoding process.  (Hendry, Fig. 2, reference picture memory 62 is used in the decoding loop of the encoder).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481